DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending.
Claim 17 is cancelled.

Claim Objections
Claims 14 and 15 are objected to because of the following informalities:  the claim does not terminate in a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kralicky et al. (US 20170367777 A1, 2017-12-28) (hereinafter “Kralicky”) in view of Kelly et al. (US 10426561 B1, 2018-10-30) (hereinafter “Kelly”; citations to US 20200129249 A1) and Cohen et al. (US 20170071688 A1, 2017-03-16) (hereinafter “Cohen”).
Regarding claim 1, Kralicky teaches a user interface for a robot-assisted surgical system (50, Fig. 1), comprising: a base (e.g., 82, Fig. 2); a user input device (e.g., 58, 60, Fig. 1) moveable by a user in at least three degrees of freedom relative to the base; sensors, each positioned to sense position of a portion of the input device in each of the degrees of freedom; actuators operable to move the input device in each of the degrees of freedom.  See Figs. 2, 3 and associated text.
Note that Kralicky teaches haptic feedback to impede user control of the input device.  See, e.g., [0162].  Official Notice is given that haptic feedback is typically implemented using vibrations.  Kralicky also teaches alerting the user (also via audio or visual indicators) based on proximity of the end effector with respect to a virtual boundary.  See, e.g., [0158], [0170].  Kralicky also teaches a control scheme based on force feedback.  See, e.g., Fig. 3 and associated text.
Kralicky does not expressly teach moving the input device.  Cohen teaches automatically moving the input control device in to a home position.  See, e.g., [0708], [0780], [0806].
Kralicky does not expressly teach wherein in the home position the input device is positioned in an intermediate portion of the range of motion for at least one of the three degrees of freedom.  However, Kralicky teaches accommodating the range of motion vis-à-vis the user input.  See, e.g., [0063]-[0065]; [0170] (“… the above described clutching effect is desirable to match the range of translational movement of the end effector 73 with the range of movement of the handle 102 and for the user to reposition their hands to a comfortable position for operation …”).  
Kelly teaches repositioning the input device to accommodate the range of motion vis-à-vis the user input.  See, e.g., [0207] (“During operation of an input device, an operator frequently will reach the physical limits of repositioning the input device based on the mechanical limits of the device itself or the operator's arms. Thus, instrument clutching is advantageous when repositioning the input devices to enable a greater workspace. To allow the operator to “reset” or “re-center” their workspace, the operator would clutch to release association of the input device with a controlled slave instrument. Upon clutching, the input device may be repositioned while the instruments remain fixed. Upon unclutching, the association would be reestablished. Any errors introduced upon re-association such as orientation misalignment between the input device orientation and that of the instrument end-effector may be corrected …”).  Kelly also teaches use of various input control interface devices.  See, e.g., [0183] (“may be more conveniently and/or more accurately provided than the foot pedal 126. The input control interface may be implemented by a mechanical switch, a button, a lever, a wheel, a trackpad or a capacitive touch surface.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Cohen and Kelly with the system taught by Kralicky such that the system further comprises a processor directing operation of the actuators to cause movement of the input device in at least one of the degrees of freedom in response to user instructions directing placement of the user input device in a predetermined home position (as recited in claim 1); wherein the actuators are further operable to achieve gravity compensation (as part of feedback force control) (as recited in claim 2); wherein the actuators are further operable to deliver tactile feedback to a user moving the user input device, said tactile feedback represented forces between a surgical instrument and surrounding tissue or structures (as recited in claim 3); wherein the user instructions comprise signals generated by the system in response to mounting of an instrument to a robotic manipulator of the system (as recited in claim 4); wherein the user instructions comprise signals generated in response to user engagement with an input element (as recited in claim 5); wherein the user input device has a range of motion in each of said three degrees of freedom, and wherein in the home position the input device is positioned in an intermediate portion of the range of motion for at least one of the three degrees of freedom (as recited in claim 6); wherein the user input device has a range of motion in each of said three degrees of freedom, and wherein in the home position the input device is positioned in an intermediate portion of the range of motion for each of the three degrees of freedom (as recited in claim 7); a method of preparing a user interface of a robot-assisted surgical system, comprising: providing a user input device moveable by a user in at least three degrees of freedom, and having a range of motion in each of said three degrees of freedom; receiving user instructions directing placement of the user input device in a predetermined home position; and in response to the user instructions, operating at least one actuator to cause movement of the input device in at least one of the degrees of freedom to place the input device in a home position (as recited in claim 8); wherein the user instructions comprise input generated in response to mounting of an instrument to a robotic manipulator of the system (as recited in claim 9); wherein the user instructions comprise input generated in response to user engagement with an auxiallary user input device (as recited in claim 10); wherein the auxiliary user input is selected from the group consisting of a member, knob, touch surface, acoustic sensor, optical sensor, eye tracker, body position sensor, head tracker, foot pedal (as recited in claim 11); wherein the method includes, in response to the user instructions, operating the actuators to cause movement of the input device in each of the degrees of freedom to place the input device in a home position (as recited in claim 12); user interface for a robot-assisted surgical system, comprising: a base; a structure moveable on the base in at least one direction relative to the base; a user input device on the structure, the user input device moveable by a user in at least three degrees of freedom relative to the structure, wherein the user input device has a range of motion in each of said three degrees of freedom sensors, each positioned to sense position of a portion of the input device in each of the degrees of freedom relative to the corresponding range of motion; at least one actuator operable to move the structure in said at least one direction; and a processor directing operation of the at least one actuators to cause movement of the structure in said at least direction in response to sensed positions of the portion of the input device in at least one of the degrees of freedom relative to the corresponding range of motion (as recited in claim 13); wherein the processor directs operation of the at least one actuators to cause movement of the structure in said at least direction in response to sensed positions of the portion of the input device in each of the degrees of freedom relative to the corresponding range of motion (as recited in claim 14); wherein the structure is moveable on the base in at least three directions, wherein the actuators are operable to move the structure in said at least three directions, and wherein the a processor directions operation of the at least three actuators to cause movement of the structure in said at least three directions in response to sensed positions of the portion of the input device in each of the degrees of freedom relative to the corresponding range of motion (as recited in claim 15); method of dynamically adjusting a position of a user input device, comprising: providing a user input device moveable by a user in at least three degrees of freedom, and having a range of motion in each of said three degrees of freedom, the user input device on a moveable structure; sensing position of a portion of the input device in each of the degrees of freedom relative to the corresponding range of motion; in response to the sensed position, operating at least one actuator to cause movement of the structure to move the input device to a position in which the position of a portion of the input device in at least one of the degrees of freedom is in an intermediate portion of the corresponding range of motion (as recited in claim 16) in order to improve the usability of the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792